DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-3, 5-10, 12, 17-19, 22-24, 26, 29-30, 32, 34-36, and 40 is/are pending.  Claim(s) 40 is/are withdrawn.  Claim(s) 4, 11, 13-16, 20-21, 25, 27-28, 31, 33, and 37-39 is/are canceled.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/12/2021 is acknowledged.
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-9, 17-19, 22-24, 26-29, and 34-36 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shahriari (WO 2014/197743 A1)(provide with Applicant’s 3/24/2020 IDS).
Regarding Claim 1, Shahriari teaches {An} apparatus (e.g. abstract, stent-graft) for use with a delivery catheter (e.g. [0091], the stent is able to self-expand and therefore able to be compressed for use in a delivery catheter), the apparatus comprising an endovascular stent-graft (e.g. abstract), which is configured to initially be positioned in the delivery catheter in a radially-compressed state, and to assume a radially-expanded state upon being deployed from the delivery catheter (discussed supra), and which comprises: 
struts (e.g. Figure 11, the segments making up the stent portions shown); and 
a fluid flow graft (e.g. abstract), which comprises at least one biologically-compatible substantially blood-impervious fabric (e.g. [0095]), and which is fixed to first and second subsets of the struts (e.g. claim 38), wherein the first and second subsets do not include any common struts (e.g. annotated Figure 11 below), 
wherein the struts of first and second subsets are elastic (e.g. [0025] the stent returns to its neutral state when over expanded) such that, when the stent-graft assumes the radially-expanded state:
the fluid flow guide defines a lumen having a central longitudinal axis (#804 when the graft is attached as discussed supra), 
the struts of the first subset are arranged as a plurality of circumferential cells in circumferentially-continuous rings (e.g. Figures 1, 11), which cause the fluid flow guide to define a plurality of substantially cylindrical tubular portions (e.g. annotated Figure 11 below), 
the struts of the second subset cause the fluid flow guide to define a bulge (e.g. annotated Figure 11 below, 1st bulge) having a greatest bulge radius from the central longitudinal axis (maximum 1st bulge radius), which greatest bulge radius is at least 5% greater than an average radius of the substantially cylindrical tubular portions proximally and distally adjacent the bulge (e.g. [0093], 38 mm is 26.7% greater than 30 mm), 
the struts of the second subset define tip portions (e.g. annotated Figure 11 below), and 
the number of tip portions of the struts of the second subset that define the bulge is at least 50% greater than the average number of circumferential cells in the two circumferentially-continuous rings proximally and distally adjacent the bulge (e.g. annotated Figure 11 below; there are three tips per peak (3n), indicated by arrows in the annotated Figure, and there are n cells on each the top and bottom of the ring, so 2n total; therefore, there are at least 50% more tips portions than the average number of cells in the two proximally and distally adjacent rings). 

    PNG
    media_image1.png
    900
    871
    media_image1.png
    Greyscale

Annotated Figure 11, Shahriari

Claim 5, the bulge completely encircles the circumference of the stent graft (e.g. Figures 1, 11). 
	Regarding Claim 6, the tips are directly sutured to the fluid flow guide (e.g. claim 38). 
	Regarding Claim 7, the tips are shaped to be atraumatic (e.g. Figure 11, they are rounded). 
	Regarding Claim 8, all of the fabric defines the lumen when the apparatus is expanded (as broadly claimed, the graft forms the shape of the device which is that of the lumen). 
	Regarding Claim 9, the rings undulate (e.g. Figure 11) and the cells have peaks and troughs (e.g. Figure 11). 
	Regarding Claim 17, the fluid flow guide is fixed to the first, the second, and a third subset of struts (e.g. annotated Figure 11 above), there are no common struts among the above three sets (e.g. annotated Figure 11 above), the third set is elastic (in the same manner as discussed supra for the first and second subsets), the third subset of struts define a second bulge), where the bulge radius is at least 5% greater than that of the average radius of the proximally and distally adjacent rings (e.g. [0093], 38 mm is 26.7% greater than 30 mm).   
	Regarding Claim 18, at least one of the second subset struts is integral with at least one of the first subset of struts (as broadly claimed, the each strut is integral as they are required to make up the whole rings and device, integral is “of, relating to, or belonging as a part of the whole; constituent or component”, <https://www.dictionary.com/browse/integral>). 
Claim 19, all struts of the second subset are integral with respective struts of the first subset (discussed supra for claim 18), 
	none of the struts of the second subset are directly connected to any of the other struts of the second subset (e.g. Figure 11, annotated Figure 11 above; in Applicant’s e.g. Figure 1A, the struts of the second subset, #34, are connected by struts in the undulation shown below in the Figure; therefore, the prior art being connected in the same manner meets the claim language), 
	none of the struts of the second subset are indirectly connected to any of the other struts of the second subset by any struts other than the struts of the first subset (likewise in Applicant’s Figure 1A, the second subset struts are connected by undulating struts; therefore, the prior art meets the claim language as the only connection is undulating struts). 

    PNG
    media_image2.png
    245
    564
    media_image2.png
    Greyscale

Annotated Figure 11(2), Shahriari

	Regarding Claim 22, sutures secure the first and second subsets to the flow guide (e.g. claim 38; the first and second subsets for claim 22 are as indicated below in annotated Figure 11(2)), 
	for a first tip portion of a first strut of the second subset:

	a far half of the first strut extends from the first tip portion along 50% of the length of the first strut (there is inherently such a portion present), and
	none of the sutures are disposed along at least 50% of the far half of the first strut (e.g. annotated Figure 11(2) above).
Regarding Claim 23, the struts of the first subset are arranged as a plurality of undulating circumferentially-continuous rings have alternating peaks and troughs (e.g. annotated Figure 11(3) below; here, the first and second subsets for claim 23 are as indicated below in annotated Figure 11(3)), 
	a first plurality of struts of the second subset originate in a proximal half of one of the undulating rings (e.g. annotated Figure 11(3) below), a second plurality of struts of the second subset originate in a distal half of the undulating rings (e.g. annotated Figure 11(3) below). 

    PNG
    media_image3.png
    245
    574
    media_image3.png
    Greyscale

Annotated Figure 11(3), Shahriari

Claim 24, the first plurality originate in a proximal 20% of an axial height of the one of the undulating rings (e.g. annotated Figure 11(3) above). 
	Regarding Claim 26, the second plurality originate in a distal 20% of the axial height of the undulating ring (e.g. annotated Figure 11(3) above). 
	Regarding Claim 29, at least one strut of the second subset is not structurally integral with any of the struts of the first subset (e.g. annotated Figure 11 above). 
	Regarding Claim 34, respective circumferences of all tubular portions vary by less than 10% (as broadly claimed, the claim does not specify what the variation is relative to; therefore, there is a portion of the flare that meets this relative dimension). 
	Regarding Claim 35, a circumference of a first tubular portion is at least 10% greater than a circumference of a second tubular portion (e.g. annotated Figure 11 above and [00069], 38 mm versus 30 mm diameter portions). 
	Regarding Claim 36, when the stent-graft is removably disposed in a compressed state, the struts of the first and second subsets do not coincide with each other (discussed supra for claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3, 10, 12, 30, and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shahriari (WO 2014/197743 A1) (provide with Applicant’s 3/24/2020 IDS) as discussed supra, alone.
Regarding Claims 2-3, Shahriari discloses the invention substantially as claimed but fails to teach the number of tip portions is 200% the number of cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shahriari such that the number of tip portions is 200% the number of cells as such a modification would have been an 

Regarding Claim 10, the peaks and troughs are substantially semicircular (e.g. Figure 11), have a first average radius of curvature (e.g. Figure 11, there is inherently a radius of curvature for these peaks/trough).
Shahriari discloses the invention substantially as claimed but fails to teach strain distribution features having a second radius of curvature between 10% and 50% of the first average radius of curvature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shahriari such that there are strain distribution features having a second radius of curvature between 10% and 50% of the first average radius of curvature as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

	Regarding Claim 12, the first subset of struts applies a radially-outward force that is at least 20% greater than a radially-outward force applied by the second subset of struts. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shahriari such that the first subset of struts 

Regarding Claim 30, the fluid flow guide is fixed to the first, the second, and a third subset of struts (e.g. annotated Figure 11 above), there are no common struts among the above three sets (e.g. annotated Figure 11 above), the third set is elastic (in the same manner as discussed supra for the first and second subsets), the third subset defines flared axial portion extending to one end of the flow guide (e.g. annotated Figure 11(4) below; here, the third subset is as see in this Figure).
Shahriari discloses the invention substantially as claimed but fails to teach the flared portion having (a) a greatest flared radius from the central longitudinal axis that is at least 5% greater than a radius of a tubular portion adjacent the flare, (b) an axial length between 5% and 20% of a difference between (i) the greatest flare radius and (ii) the radius of the axially adjacent tubular portion. 



    PNG
    media_image4.png
    900
    871
    media_image4.png
    Greyscale

Annotated Figure 11(4), Shahriari

Regarding Claim 32, Shahriari teaches there are sutures to secure the first and second subsets to the flow guide (discussed supra).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shahriari such that at least 80% of a surface area of the struts of the first subset is within 3 mm of at least one of the sutures that secures the first subset as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        1/15/2021